Citation Nr: 1017566	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for bilateral 
chondromalacia patella of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to 
October 1971 and November 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010 in St. 
Petersburg, Florida.  A transcript of that hearing is of 
record.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based on exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law, but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias secondary 
to exposure to herbicides used in the Republic of Vietnam in 
the Vietnam era.  As this appeal contains at least one claim 
that may be affected by these new presumptions, the Board 
must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

The appeal of the issue for service connection for bilateral 
chondromalacia patella of the knees is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Following review of the claims file, the Board notes that 
additional development is needed prior to adjudication of the 
claim.

The Veteran's service treatment records were requested in 
February 2007 and were received by the RO in March 2007.  
However, the records included only an induction examination 
from October 1968 and service treatment records dating from 
1978 to June 1980.  The Veteran served on active duty from 
December 1969 to October 1971 and November 1972 to June 1980.  
Thus, as reported by the Veteran, several years worth of 
service treatment records appear to be missing.  In 
statements and testimony, the Veteran noted that he injured 
his knees during training exercises while in Officer 
Candidate School (OCS) in 1969 at Ft. Benning, Georgia.  He 
stated that he was placed on a profile for his knees during 
this time frame, and that he was "held back" for about two 
weeks during OCS for his knees to heal.  

Pursuant to 38 C.F.R. § 3.159(c)(3), VA must obtain a 
veteran's service treatment records if relevant to the claim.  
Under section 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, which includes service medical records.  
VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  In this case, it appears that only one 
request for records was submitted to the service department, 
and the Veteran was not notified that the records received 
appeared incomplete.  Indeed, the rating decision and 
statement of the case implied that complete records from both 
periods were received.

Thus, this case must be remanded for the RO/AMC to attempt to 
obtain the service treatment records dating from December 
1969 through October 1971 and from November 1972 to 1978.  In 
addition, the Veteran's service personnel records should also 
be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The Board notes that the Veteran's DD 
Form 214 shows he was transferred to the USAR Control Group 
(Reinforcement), RCPAC, 9700 Page Blvd., St. Louis, Missouri, 
at discharge.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
service treatment records from December 
1969 through October 1971 and from 
November 1972 to 1978 through official 
sources.  If the records are unavailable 
and further attempts would be futile, the 
claims file should be so annotated and the 
Veteran notified of such. 

2.  Attempt to obtain the Veteran's 
service personnel records for both periods 
of service through official sources.  If 
the records are unavailable and further 
attempts would be futile, the claims file 
should be so annotated and the Veteran 
notified of such.

3.  After completing the above to the 
extent possible, the RO/AMC should again 
review the record, and conduct any 
additional development deemed necessary.  
Thereafter, the Veteran's claim for 
service connection for bilateral 
chondromalacia patella of the knees should 
be readjudicated.   If the benefit sought 
on appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

